                         Case 3:18-cv-02397-JLS-JLB Document 41-1 Filed 01/13/20 PageID.675 Page 1 of 2



                         1   MICHAEL F. MCCABE, Bar No. 111151
                             mmccabe@littler.com
                         2   KRISTIN E. HUTCHINS, Bar No. 184429
                             khutchins@littler.com
                         3   JULIE A. STOCKTON, Bar No. 286944
                             jstockton@littler.com
                         4   EMILY A. MERTES, Bar No. 296743
                             emertes@littler.com
                         5   LITTLER MENDELSON, P.C.
                             333 Bush Street, 34th Floor
                         6   San Francisco, CA 94104
                             Telephone: 415.433.1940
                         7   Facsimile: 415.399.8490
                         8
                             Attorneys for Defendant
                         9   FLAGSHIP FACILITY SERVICES, INC.
                   10
                                                     UNITED STATES DISTRICT COURT
                   11
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                   12
                   13
                             MARTA L CERON DE OROZCO,                  Case No. 3:18-CV-02397-JLS-JLB
                   14        individually and on behalf of all
                             similarly situated employees of          [PROPOSED] ORDER GRANTING
                   15        Defendants in the State of California,   DEFENDANT FLAGSHIP FACILITY
                                                                      SERVICES, INC.’S MOTION TO
                   16                        Plaintiff,               APPEAR TELEPHONICALLY FOR
                                                                      PRELIMINARY APPROVAL OF
                   17             v.                                  CLASS ACTION SETTLEMENT
                                                                      HEARING
                   18        FLAGSHIP FACILITY SERVICES,
                             INC.; and DOES 1 through 50,
                   19        inclusive,
                                                                       Date:      January 30, 2020
                   20                       Defendant.                 Time:      1:30 p.m.
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28                                                             Case No. 3:18-CV-02397-JLS-JLB
LITTLER M ENDELSON, P.C.
      2050 Main Street
           Suite 900
      Irvine, CA 92614
        949.705.3000            [PROPOSED] ORDER GRANTING DEFENDANT FLAGSHIP FACILITY SERVICES, INC.’S MOTION TO
                                  APPEAR TELEPHONICALLY FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                   HEARING
                         Case 3:18-cv-02397-JLS-JLB Document 41-1 Filed 01/13/20 PageID.676 Page 2 of 2



                         1                      Presently before the Court is Defendant Flagship Facility Services, Inc.’s
                         2   (“Flagship”) Motion to Appear Telephonically for Preliminary Approval of Class
                         3   Action Settlement Hearing. Flagship’s counsel, Emily A. Mertes, is unable to travel
                         4   from San Francisco to San Diego due to being in an advanced state of pregnancy. Given
                         5   Ms. Mertes’ familiarity with this matter, it remains most efficient for her to handle the
                         6   hearing, albeit telephonically.
                         7                      Good cause appearing, the Court GRANTS the Motion.                   Flagship’s
                         8   counsel SHALL CONTACT the Courtroom Deputy at (619) 557-5291 to organize the
                         9   telephone call.
                   10                 IT IS SO ORDERED.
                   11
                   12        Dated:                                               _____________________
                                                                                  Hon. Janis L. Sammartino
                   13                                                             United States District Judge
                   14        4845-4881-9889.1 063836.1075


                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28                                                                      Case No. 3:18-CV-02397-JLS-JLB
LITTLER M ENDELSON, P.C.
                                                                             2.
      2050 Main Street
           Suite 900
      Irvine, CA 92614
        949.705.3000             [PROPOSED] ORDER GRANTING DEFENDANT FLAGSHIP FACILITY SERVICES, INC.’S MOTION TO
                                   APPEAR TELEPHONICALLY FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                    HEARING
